COXE, District Judge.
The passage ticket in this ease required notice of claim to be given within forty-five days after death, and that suit be commenced within one year “after the lodging of claim.” These provisions are binding, even though the deceased was a 3 year old infant traveling on her mother’s ticket [The Finland (D. C.) 35 F.(2d) 47]; and, inasmuch as the suit was not commenced until one month and nineteen days after the expiration of the one-year limitation period prescribed in the ticket, the action was barred [Martin v. Royal Mail Steam Packet Co. (D. C.)1 1933 A. M. C. 1553, affirmed (C. C. A.) 65 F.(2d) 1919, certiorari denied (October 16, 1933) 54 S. Ct. 88, 78 L. Ed. --]. Neither is it an answer that notice of claim was given within forty-five days after death, as both requirements of the passage ticket must be met before the action can be maintained.
The motion to dismiss is therefore granted.

 Jury trial;- no opinion.